— Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 29, 1975, which affirmed the decision of the referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective January 19, 1975 because he voluntarily left his employ.ment without good cause. Claimant was a one-third shareholder of a corporation engaged in the business of selling men’s clothing. He sold his interest to the remaining two shareholders on December 18, 1974, but continued to work for the corporation as a salesman for an additional month at the same salary he had previously received. Although claimant maintained that it was lack of business which forced him to be laid off by the corporation in January of 1975, the board has determined that his *961termination from employment came about by reason of his voluntary and noncompelling relinquishment of his interest in the business. Substantial evidence supports the board’s conclusion for it appears that while there might have been a slight diminution in sales volume shortly before claimant’s termination, the business had always been profitable in the past and claimant’s motivation to sell was prompted more by his dissatisfaction with the policies of the other principals than with any economic necessity to do so. Accordingly, its decision of these issues is conclusive and may not be disturbed (cf. Matter of Dunn [Catherwood], 33 AD2d 585; Matter of Berry [Catherwood], 32 AD2d 594). Decision affirmed, without costs. Herlihy, P. J., Sweeney, Kane, Koreman and Larkin, JJ., concur.